Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive.
Applicant asserts that Brown does not teach predicted positional information from the external device at a timing before an end of an effective period of the stored predicted position information and the update period is determined in advance in the external device. This argument is not persuasive. ½: 
The external device isn’t part of the claimed system. Whether “the update period is determined in advance in the external device” is meaningless because it isn’t part of the claimed invention. 2/2: Paragraph 207 “Alternatively or additionally, an ephemeris may be updated upon reaching a specified expiration time. For example, acquired ephemeris information may include an expiration date and/or time” (emphasis in bold is examiners). Clearly Brown does teach the exact limitation applicant asserts is deficient pursuant to the amended claim language. 
Applicant asserts that Brown does not teach predicted position information to the watch. This argument is not persuasive. Why does applicant not think the disclosure isn’t predicted position information. The disclosed predicted ephemeris data is exactly the same as the predicted position information discussed in applicant’s specification. This line or argumentation is entirely lost on the examiner. The prior art discloses exactly the same thing done in exactly the same way.
Applicant asserts that Brown is merely a timing at which the watch 10 is connected to a power source or a timing at which an expiration time included in the received ephemeris data expires. This argument is not persuasive. Such disclosure is consistent with the claim limitations. 
Applicant asserts that the update period is not determined in advance in the external device. This argument is not persuasive. Paragraph 207 the timing is determined in the external device. See applicant’s own summary on page 7 of the arguments “or a timing at which expiration time included in the received ephemeris data expires” (emphasis in bold is examiner’s). 
Applicant asserts that Brown does not disclose the claimed: acquired before an end of an effective period of the stored predicted positional information. This argument is not persuasive. Applicant is construing the expiration period to be the same as the effective period. Ephemeris data predicts the position and location of GPS satellites. The satellites don’t just stop being in space because an arbitrary time has arrived. The expiration period is merely an internal logic value at which the system decides to update the data. The expiration period is not the “effective period” of the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brown (US 2012/0274508).
With regard to claim 1 Brown discloses an electronic timepiece (title) comprising:
a radio wave receiver which receives radio waves from a positioning satellite (112 figure 23; paragraph 60);
a communicator which performs communication with an external device (paragraphs 57, 143, 179, 189);
a storage which stores predicted positional information of the positioning satellite acquired from other than the positioning satellite (paragraph 207); and
a processor, configured to update the predicted positional information stored in the storage by causing the communicator to acquire the predicted positional information from the external device at or after a specified timing corresponding to an update period of the predicted positional information, the specified timing being a timing before an end of an effective period of the stored predicted positional information, and the update period being determined in advance in the external device (paragraph 207-208).

With regard to claim 8 Brown discloses an information acquisition method of acquiring predicted positional information in an electronic timepiece (title) the electronic timepiece including: 
a radio wave receiver which receives radio waves from a positioning satellite (112 figure 23; paragraph 60); 
a communicator which performs communication with an external device (paragraphs 57, 143, 179, 189); and 
a storage which stores predicted positional information of the positioning satellite acquired from other than the positioning satellite (paragraph 207), the method comprising 
updating the predicted positional information stored in the storage by causing the communicator to acquire the predicted positional information from the external device at or after a specified timing corresponding to an update period of the predicted positional information, the specified timing being a timing before an end of an effective period of the stored predicted positional information, the update period being determined in advance in the external device (paragraphs 207-208).

With regard to claim 2 Brown discloses the electronic timepiece according to claim 1, wherein
the predicted positional information acquired from the external device is the acquired by the external device from a distribution server that provides the predicted positional information (paragraphs 207, 208 - “ephemeris data servers”),
the update period is a period in which the predicted positional information is acquired from the distribution server by the external device (paragraphs 207-208), and
the specified timing is determined to be after the update period after a last update timing among a plurality of update timings of the predicted positional information distributed by the distribution server within the effective period (paragraphs 207-208; the ephemeris data has to be current for the update time and within the expiration time in order to be operable).

With regard to claim 3 Brown discloses the electronic timepiece according to claim 1, wherein the specified timing is determined to be after end of a last update period among a plurality of the update periods within the effective period (paragraph 207-208. If the system performed an update after the expiration period and receives new information as disclosed, the new information is necessarily “after end of a last update period among a plurality of the update periods”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2012/0274508).
With regard to claim 4 Brown discloses the electronic timepiece according to claim 1, wherein the processor is configured to execute an update operation of the predicted positional information a plurality of times at or after the specified timing before the end of the effective period (paragraphs 207-208 – Brown discloses running at least two protocols concurrently including at least one expiration period protocol such operation includes a plurality of operations), and to perform again an operation for the update within a range of the plurality of times or less (paragraphs 207-208). 
Brown does not teach failing. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Browns’ system to continue operating as normal even in the event of a failure in reception or updating, such modification would include in a case where update of the predicted positional information fails, the processor performs again an operation for the update within a range of the plurality of times or less because the system would continue to the next reception option normally. The reason for doing so would have been to allow the system to experience an error and to continue working normally.

With regard to claim 5 (depend from claim 1) Brown does not disclose the claimed: wherein the processor does not update the predicted positional information in a case where an operation voltage supplied from a power supplier is not equal to or more than a first reference voltage value the first referenc voltage value being a value of the operation voltage at which the radio wave receiver is able to operate.
Brown discloses updating the information any time the system is connected to a power source. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to determine whether the system was connected to a power source by noticing when voltage exceeds a threshold, such as would normally correspond to the connection of a power source. The reason for doing so would have been to operate the device normally as disclosed owing to the most common and overridingly obvious way a system notices that it is connected to a power source. In addition it would have been obvious to one having ordinary skill in the art to not use the wireless reception protocol to receive the information when it is determined that there is insufficient power to do so, through a voltage threshold determination. The reason for doing so would have been to avoid using power for an operation that is impossible to complete. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2012/0274508) in view of Park (US 8947239).
With regard to claim 7 (depends from claim 1) Brown does not disclose the claimed: wherein the communication is near field communication. Brown teaches using normal wireless protocols or the like paragraph 189. Park teaches communicating with an NFC wireless protocol. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Brown’s system with an NFC communication protocol to facilitate wireless communication as taught by Park. The reason for doing so would have been to enable low power wireless communication using well known and common wireless standards as taught by Park. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7-28-22
/SEAN KAYES/Primary Examiner, Art Unit 2844